DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the preliminary amendment filed on 01/30/2019.  As directed by the amendment: claims 1 – 42 have been cancelled, and claims 43 – 62 have been added.  Thus, claims 43 – 62 are presently pending in this application.

Claim Objections
Claim 57 is objected to because of the following informalities:  
“one or more lateral openings formed in the external shaft member” in claim 57 should read “the one or more lateral openings formed in the external shaft member” to avoid a possible lack of antecedent basis rejection of claim 57.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 43 – 62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 38 – 40 of copending Application No. 16/266,554. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of claim 43 – 62 of the application are to be found in claims 38 – 40 of the copending application.  The difference between claim 43 – 62 of the application and claims 38 – 40 of the copending application lies in the fact that the copending application claims include more elements and is thus more specific.  Thus the invention of claim 43 – 62 of the patent is in effect a “species” of the “generic” invention of claims 38 – 40 of the copending application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 43 – 62 is anticipated by claims 38 – 40 of the copending application, it is not patentably distinct from claims 38 – 40 of the copending application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 43 – 60, and 62 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of Jenkins (U.S. 10,166,369) in view of Morriss (U.S. 2008/0183128).
Regarding independent claims 43, and 62 of the current application, claims 1 – 20 of the patent contains all the limitations of independent claims 43 and 62 except for the step of applying suction through the shaft assembly (claim 43), and applying suction through the distally advanced second shaft member (claim 62).
Morriss teaches a method similar to the patent number 10,166,369 and the current application, further including the step of applying suction through the shaft assembly (paragraphs [0073] – [0075]), and applying suction through the distally advanced second shaft member (paragraphs [0073] – [0075]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Morriss with the method of Jenkins in order to take cultures from the target site (paragraph [0068]).

Claim 61 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. 10,166,369. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of claim 61 of the application are to be found in claims 1 – 20 of the patent.  The difference between claim 61 of the application and claims 1 – 20 of the patent lies in the fact that the patent claim includes more elements and is thus more specific.  Thus the invention of claims 1 – 20 of the patent is in effect a “species” of the “generic” invention of claim 61.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 61 is anticipated by claims 1 – 20 of the patent, it is not patentably distinct from claims 1 – 20.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 43 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Morriss (U.S. 2018/0183128).
Regarding claim 43, Morriss teaches a method comprising: 
bending a malleable portion of a shaft assembly of an instrument from a first configuration (Figure 3A) to a second configuration (Figure 3F), the second configuration defining a bend angle selected to promote access to a selected paranasal sinus ostium (paragraph [0141]), the shaft assembly including 
(i) an internal shaft member (106), the internal shaft member including the malleable portion (106b, Figure 3F), 
and (ii) an external shaft member (10) positioned coaxially about the internal shaft member, the external shaft member being flexible (paragraph [0069]), the external shaft member being operable to translate relative to the internal shaft member (paragraph [0070] discloses that the stylet 100 is insertable through catheter 10 therefore catheter 10 is operable to translate relative to the stylet 106); 
(b) inserting a distal end of the shaft assembly through the selected paranasal sinus ostium and into a sinus cavity corresponding to the selected paranasal sinus ostium (paragraph [0073]); 
(c) communicating irrigation fluid through one or more lateral openings (18s, Figures 3A and 3F) formed in the shaft assembly to thereby irrigate the sinus cavity (paragraphs [0073] – [0075]); 
and (d) applying suction through the shaft assembly (paragraphs [0073] – [0075]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 50 – 60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morriss (U.S. 2008/0183128) and in view of Cami (U.S. 3,885,561).
Regarding claim 50, Morriss teaches claim 43 as seen above.
However, Morriss does not teach that the shaft assembly further including a ball tip, wherein inserting a distal end of the shaft assembly through the selected paranasal sinus ostium comprises passing the ball tip through the selected paranasal sinus ostium.
Cami teaches a method similar to Morriss, further including that the shaft assembly further including a ball tip (3), wherein inserting a distal end of the shaft assembly through the selected paranasal sinus ostium comprises passing the ball tip through the selected paranasal sinus ostium.  Examiner notes that in the combined method of Morriss and Cami, inserting a distal end of the shaft assembly through the selected paranasal sinus ostium passing the ball tip (as taught by Cami) through the selected paranasal sinus ostium (in the method as taught by Morriss above).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the steps of Cami with the method of Morriss in order to reduce the trauma of adjacent tissues (Col. 1, line 66 – Col. 2, line 2, Col. 3, line 51 – 65).
Regarding claim 51, Morriss teaches that the selected paranasal sinus ostium comprises a maxillary sinus ostium (paragraph [0073]).
Regarding claim 52, Morriss teaches that the bend angle is between 90 degrees and 140 degrees (paragraph [0141] discloses a bend of 110 degrees).
Regarding claim 53, Morriss teaches that the bend angle is between 100 degrees and 130 degrees (paragraph [0141]).
Regarding claim 54, Morriss teaches that the internal shaft member comprises stainless steel (paragraph [0091]).
Regarding claim 55, Morriss teaches that the external shaft member comprises a polymeric material (paragraph [0069]).
Regarding claim 56, Morriss teaches that the external shaft member comprises a flexible material selected from the group consisting of nylon, polyethylene, polyether ether ketone or polyether block amides (paragraph [0069]).
Regarding claim 57, Morriss teaches that the irrigation fluid is communicated through one or more lateral openings formed in the external shaft member (paragraphs [0073] – [0075]).
Regarding claim 58, Morriss teaches that the irrigation fluid and the suction are both communicated through the external shaft member (paragraphs [0073] to [0075]).
Regarding claim 58, Morriss teaches that the suction is applied through the external shaft member (paragraphs [0073] to [0075]).

Regarding claim 60, Morriss teaches that communicating irrigation fluid comprises actuating a syringe (paragraph [0077]).

Allowable Subject Matter
Claims 44 – 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 61 and 62 would be allowable if rewritten or amended to overcome the double patenting rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 44, cited prior arts do not teach that the instrument further including a handle assembly, the handle assembly including: (i) a proximal end, (ii) a distal end, and (iii) an actuator positioned between the proximal end of the handle assembly and the distal end of the handle assembly, the actuator being slidable between a proximal position and a distal position, the actuator being configured to remain positioned between the proximal end of the handle assembly and the distal end of the handle assembly when the actuator is in the proximal position, the actuator being further configured to remain positioned between the proximal end of the handle assembly and the distal end of the handle assembly when the actuator is in the distal position, the shaft assembly extending distally relative to the distal end of the handle assembly, the method further comprising advancing the actuator from the proximal position to the distal position.
Regarding claim 61, cited prior arts do not teach (b) grasping a handle assembly of the instrument, the handle assembly including: (i) a proximal end, (ii) a distal end, and (iii) an actuator positioned between the proximal end of the handle assembly and the distal end of the handle assembly, the actuator being slidable between a proximal position and a distal position, the actuator being configured to remain positioned between the proximal end of the handle assembly and the distal end of the handle assembly when the actuator is in the proximal position, the actuator being further configured to remain positioned between the proximal end of the handle assembly and the distal end of the handle assembly when the actuator is in the distal position, the shaft assembly extending distally relative to the distal end of the handle assembly.
Regarding claim 62, cited prior arts do not teach (b) grasping a handle assembly of the instrument, the handle assembly including: (i) a proximal end, (ii) a distal end, and (iii) an actuator positioned between the proximal end of the handle assembly and the distal end of the handle assembly, the actuator being slidable between a proximal position and a distal position, the actuator being configured to remain positioned between the proximal end of the handle assembly and the distal end of the handle assembly when the actuator is in the proximal position, the actuator being further configured to remain positioned between the proximal end of the handle assembly and the distal end of the handle assembly when the actuator is in the distal position, the shaft assembly extending distally relative to the distal end of the handle assembly.
Further, reasons for allowance in the parent application 15/787,632 is adopted as part of reasons for indication allowable subject matters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/               Examiner, Art Unit 3783                                                                                                                                                                                         /LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783